Citation Nr: 1724808	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected hypothyroidism. 

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with Bipolar Disorder, Type II, in partial remission.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon Kennedy Holstein, Attorney-at-Law



ATTORNEY FOR THE BOARD

S.M. Kreitlow, Counsel


INTRODUCTION

The Veteran had honorable active military service from February 1999 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In the September 2012 rating decision, the RO granted service connection for PTSD with depression and assigned a 10 percent disability rating effective May 30, 2012, the date the Veteran's initial claim for service connection was received (as that claim included a claim for depression).  In addition, the RO denied claims for compensable disability ratings for service-connected residuals of Hodgkin's Lymphoma and scars on the chest and neck, as well as service connection for a right lung condition, a scar on the left arm, a thoracic cyst and a hypothyroid.  In April 2013, the Veteran disagreed with the disability rating assigned for the now service-connected psychiatric disability and all the denials in the rating decision, as well as raised a claim for a total disability rating due to individual unemployability (TDIU).

In the February 2014 rating decision, the RO readjudicated the Veteran's claims previously denied and granted service connection for interstitial lung disability (fibrosis) and pulmonary vascular disease (evaluated as 10 percent disabling), hypothyroidism (evaluated as 0 percent disabling), scar in the left arm axilla (arm pit) (evaluated as 0 percent disabling) and multiocular thymic cyst (evaluated as 0 percent disabling).  In addition, based upon a December 2013 VA examination, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD with Bipolar Disorder, Type II, in partial remission, and assigned a 30 percent disability rating effective May 30, 2012, the date of service connection.  In an April 2014 Notice of Disagreement, the Veteran disagreed with all the ratings assigned in the February 2014 rating decision.

In May 2015 correspondence from the Veteran's attorney, the claims seeking compensable disability ratings for scars on the chest, neck and left arm axilla were withdrawn.

In November 2015, the Board issued a decision denying all but two of the Veteran's claims remaining on appeal after dismissing the claims for compensable ratings for scars that the Veteran had withdrawn in May 2015.  The two claims that were not denied, entitlement to a compensable rating for hypothyroidism and a TDIU, were remanded for additional development.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In August 2016, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's decision only as to the issue of entitlement to a disability rating in excess of 30 percent for service-connected PTSD with Bipolar Disorder in partial remission.  As to the other claims on appeal, the parties agreed to abandon those claims.  Thus, only that claims was remanded by the Court back to the Board for it to take action pursuant to the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disabilities

In the August 2016 JMPR, the parties agreed that remand was necessary to obtain and consider Appellant's May 1, 2015, treatment record by the Veteran's VA treating psychiatrist as this record appears to indicate the Veteran was consuming alcohol again.  The parties agreed that this record is not included in the record and the Board did not consider it in its decision.  Instead, the Board noted that, during the pendency of the appeal, the Veteran's alcohol dependence has been in remission and has been primarily diagnosed by history only and cited to the Veteran's report in May 2012 that he last used alcohol in April 2012.  The parties agreed that, since VA was on notice of this treatment records and the Veteran's counsel argued that the treatment record shows that his PTSD worsened, VA should have obtained the record and the Board should have discussed this treatment record.

The Board notes that, in March 2017, Veteran's attorney submitted additional written argument in support of the Veteran's appeal along with additional evidence to the Board in support of the Veteran's claim consisting of his personal statement, the report of a private psychiatric evaluation dated in January 2017, and multiple treatise articles related to both claims for higher ratings for the psychiatric disability and hypothyroidism.  

In September 2016, in conjunction with obtaining VA treatment records on remand, the pertinent treatment note was associated with the claims file.  Consequently, remand solely to comply with the JMPR is not warranted.  However, the Board finds that remand of the Veteran's claim for a higher disability rating for his service-connected psychiatric disability is still warranted for additional development based upon the attorney's arguments and the additional evidence submitted.

The Board finds that a remand is warranted to obtain a new VA examination to consider the current severity of the Veteran's service-connected psychiatric disability, currently characterized as PTSD and Bipolar Disorder in partial remission, in addition to obtaining opinions as to the Veteran's alcohol abuse and its relationship to his service-connected psychiatric disability and/or Hodgkin's Lymphoma.

With regard to the Veteran's last VA examination conducted in December 2013 for his service-connected psychiatric disability, the Veteran's attorney appears to argue that the examiner is required to provide rationales for each and every decision he makes in the examination.  Such is not required of a VA examiner.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).   The attorney has not supported her argument with any legal citation that gives the Board authority to do so.  

In addition, the attorney argues the VA examiner did not consider the medical evidence of record.  However, the VA examiner stated that he did review the VA treatment records, and the Board sees no reason to disregard his statement.  It appears that, since 2012, the only treatment the Veteran has received is through VA.  Thus, it is unclear to the Board how the attorney believes that the VA examiner did not consider the Veteran's VA treatment records when he specifically states that he reviewed them.  Rather, it appears the attorney's disagreement is more with the evidentiary weight the examiner gave those treatment records, as she argues that these records show the Veteran's psychiatric disability was severe and in a manic phase where the VA examiner stated that the Veteran had not been in either a manic or depressive phase since the summer of 2012.  The Board notes the attorney repeatedly argued the examiner did not consider specific evidence; however, this evidence was not associated with the claims file until after the VA examination.
 
The VA examiner is not expected, nor is he/she required, to discuss every single piece of evidence favorable to a veteran.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Furthermore, a VA examination report "must be read as a whole" to determine an examiner's rationale.  Id.  The attorney argues there is no basis for the VA examiner's opinion that the Veteran's Bipolar Disorder is in partial remission because the examiner failed to give a rationale.  However, a reading of the entire report shows that, by the Veteran's own report, he had not had either a manic or depressive episode since the summer of 2012, a year and a half prior to the examination, and the VA examiner did not find any record of any episodes.  Thus, the VA examiner's determination is supported by a reading of the report as a whole showing no episodes for a year and a half.  

Furthermore, the attorney is attempting to rebut the VA examiner's medical findings with medical treatise evidence.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The clinician who provides the examination requested below will have an opportunity to review this evidence.

Fundamentally, it is the medical professional's purview to make medical conclusions, not the adjudicator's.  Such medical questions as what the correct diagnosis is, whether a condition is active or in remission, the severity of a Veteran's condition, etc. are best left to a medical expert to answer.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Obert  and Colvin supra.  

The Board acknowledges that a private psychiatric evaluation report dated in January 2017 was submitted with the recent March 2017 submission by the attorney.  This report contains multiple factual errors.  For example, the Veteran's PTSD was diagnosed in July 2012, not 2007, and his Bipolar Disorder was diagnosed in December 2013, not 2009.  Likewise, the evidence of record shows the Veteran was homeless in 2012, not 2008, after his DUI arrest.  He resided at the VA Domicile until the end of July 2012 when he was jailed for his DUI.  

In setting forth the Veteran's relevant occupational and educational history, the examiner stated that his psychological symptoms significantly impaired his academic performance and significantly contributed to job losses.  However, she only reported his current status of working as an Information Technology/Applications Analyst since 2015 and that he wanted to return to school to complete his degree.  She did not provide any additional assessment as to the Veteran's work and educational history prior to his current occupational and educational status and did not provide any statement to explain how the Veteran's mental health issues impaired his prior functioning at work or school.  For example, the Veteran stated that he wants to return to school to complete his degree, but there is nothing in the report to explain how his mental health issues previously interfered with his performance in school or impaired his ability to complete his educational goals.

The private examiner completed the VA Review PTSD Disability Benefits Questionnaire (DBQ) and on that report she set forth a list of diagnoses she found the Veteran has and then provided a detailed list of symptoms.  In addition, she provided a written portion entitled "Endorsed Symptoms by DSM-V Diagnosis" in which she purportedly set forth the symptoms specific to each diagnosis.  However, it is unclear as to which symptoms are specific to the Veteran and which are simply pro forma diagnostic criteria for each disorder.  Moreover, the examiner mentions several times that further neuropsychological testing would need to be done to assist in symptom attribution among the various diagnoses.  

In addition, in the section entitled "Section X - REMARKS," she starts off with a section entitled "STATEMENT" that is set forth in quotation marks as if she is citing to someone or something but does not specify who or what is being cited.  Then there is a "MEDICAL OPINION" and "RATIONALE FOR MEDICAL OPINION."  Thus, it is unclear to the Board whether the STATEMENT is the examiner's own statement or if she is citing someone else's statement about the Veteran.  Furthermore, the statement itself is unclear given that the diagnoses listed within it do not all comport with those listed on the DBQ or in the written portion of the examiner's report.  For example, it lists a medical/somatic symptoms disorder but there is no somatic disorder listed on the DBQ, as well as major depressive disorder, generalized anxiety disorder and agoraphobia.  The examiner's medical opinion then includes these diagnoses even though they were not included on the list of diagnoses on the DBQ.  

Finally, of most concern are the inconsistencies between what the examiner reports as the Veteran's relevant substance abuse history and what he states is his abuse history in a March 2017 statement he submitted to the Board in support of his claim.  The examiner reports that the Veteran drinks alcohol only on weekends with an average of 24 cans of beers, and he denied that alcohol affects his ability to meet his obligations.  However, in his March 2017 statement in support of his claim, the Veteran reported that he drinks most nights and sometimes goes into work hungover.  He related that he has difficulty sleeping and that he drinks to help himself sleep because he is much sharper at work and able to focus when he sleeps even if he is hungover.  Thus, the Veteran's March 2017 statement contradicts his January 2017 report to the private examiner as to how much and how often the Veteran drinks alcohol.  Given the remaining factual errors in her report, it is concerning that this examiner is relying on a factually inaccurate report and it is unclear how much of her report is based upon the Veteran's report and how much is based upon the medical evidence of record.  Such reliance upon inaccurate facts would be detrimental in assignment probative weight to her medical opinions.  See Nieves and Kowalski, supra.  

Furthermore, the Veteran had a significant period of sobriety, which the examiner did not address.  According to his March 2017 statement, he began drinking again about four months after he started his new job, or around September 2015, when the prescription for sleep medication his VA psychiatrist gave him ran out and he did not refill it.  The Board notes, however, that the available VA treatment records in the claims file through April 2016 do not demonstrate that the Veteran was actively drinking.  The May 1, 2015 mental health treatment note that was the subject of the JMPR does not actually demonstrate that the Veteran reported he had started drinking again, as was contended by the Veteran's attorney in her May 2015 Appellant Brief.  Rather the only mention of his drinking was in the psychiatrist's Plan notes in which she indicated she reminded him to curtail his alcohol intake and reeducated him about the recommended limits for drinking.  In fact, a May 25, 2015 alcohol screening shows the Veteran denied that he was actively drinking at that time (he responded "never" to a question as to how many drinks he had in the last 12 months).  

However, in his March 2017 statement to the Board, the Veteran reported he has been drinking regularly again since approximately September 2015.  The Board is in part remanding this claims to address the question whether the Veteran's alcohol abuse is secondary to, or a symptom of, his service-connected psychiatric disability.  

At the December 2013 VA examination, the Veteran reported that he thinks he may have drunk excessively to self-medicate both his PTSD and depression.  The VA examiner, however, stated that "[t]his is not clear in his mind, and I cannot be sure of any such relationship.  The [V]eteran did acknowledge he drank first to feel good which is not necessarily an attempt to self-medicate."

The Veteran's VA treatment records show that he has consistently reported that he began drinking heavily after his discharge from service and completion of his treatment for Hodgkin's Lymphoma.  He has reported that, once his cancer went into remission, he lost focus and felt he did not have a purpose anymore.  This caused him to fall into a deep depression and he started drinking or his drinking increased.  Since then, it appears from the available treatment records that he has had two periods of sobriety, February to July 1999 (as reported in the July 2009 Discharge Summary) and April 2012 to approximately September 2015 (per the Veteran's report, although VA treatment records do not reflect this).  The Veteran's mother also reported in her May 2015 statement that, although the Veteran may have experimented with alcohol when he was younger, he did not abuse it like he does now until after his cancer treatment.  

With regard to the contention of secondary service connection, the Board notes that the U.S. Court of Appeals for the Federal Circuit, interpreting 38 U.S.C.A. § 1110  in light of its legislative history, has held that VA compensation benefits are available for alcohol or drug-related disability that arises secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  In other words, substance abuse (or a disability resulting from substance abuse) that is secondary to, or caused by, a primary service-connected disability is not due to willful misconduct and is subject to secondary service connection under 38 C.F.R. § 3.310.  Id.  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d); VAOPGCPREC 7-99; 64 Fed. Reg. 52,375 (June 9, 1999) (generally precluding service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant).  However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (a).

As an alternative to secondary service connection, the Veteran's attorney argues that, under the DSM-5, the Veteran's alcohol abuse is a symptom of his service-connected psychiatric disability.  Initially the Board notes that, as the Veteran's claim was certified to the Board after August 4, 2014, the effective date of the amendments to the regulation changing over to those diagnostic criteria, the DSM-5, is applicable in adjudicating his appeal.  The Board further notes that the December 2013 VA examination was conducted utilizing the DSM-5 as the VA Medical Centers had switched over to using it by that time.  The Board is not precluded by law from considering the DSM-5 criteria.

The attorney specifically argues that the Veteran's alcohol abuse should be considered a Criterion or Cluster E symptom of his service-connected PTSD under the DSM-5, which deems reckless and self-destructive behavior to be a symptom of PTSD.  It is contended that the Veteran's reckless behavior includes his using alcohol with the resultant legal consequences of DUI charges on four occasions (although only one of those occasions was just prior to the start of the appeal period in April 2012, while the other three were years before, reportedly in 2009 and 2010; the Veteran has not provided any supporting documentation showing such charges).  

The Board finds that the December 2013 VA examiner's statement regarding the Veteran's alcohol abuse is insufficient for rating purposes.  The VA examiner's statement is unclear.  It suggests the examiner cannot provide such an opinion, but does not indicate if there is additional information that would enable such an opinion to be made.  Therefore, further explanation is needed.  

Consequently, the Board finds that a new medical opinion is needed as to whether the Veteran's alcohol abuse is secondary to his service-connected psychiatric disability, to include whether it has been aggravated by it since there is evidence to indicate the Veteran used alcohol (although maybe not to the extent of abusing it) prior to the onset of his psychiatric disability.  Furthermore, the question of whether his alcohol abuse is a symptom of his service-connected PTSD must also be answered.  Finally, the questions raised by the Veteran's attorney and the private examination from February 2017 as to the proper diagnoses, the symptom allocations and the severity of the service-connected psychiatric disabilities need to be addressed on remand by obtaining a new VA examination with appropriate psychological testing and medical opinions.

However prior to obtaining the VA examination, additional development should be completed.  First, VA treatment records in the claims file show the Veteran underwent initial hospitalization from June to July of 2009 for alcohol abuse treatment at Hot Springs, South Dakota.  Only the discharge summary and five pages of those treatment records are in the claims file for that period of treatment.  The Board notes that period of treatment followed the Veteran's attempted suicide in February 2009 (the private treatment records related to this are in the claims file).  The Board notes that the VA treatment records indicate there is a gap of treatment between September 2009 and January 2011, when the Veteran sought treatment again after he relapsed on alcohol.  On remand, the complete record of the Veteran's treatment for the period prior to his lapse in treatment prior to September 2009 should be obtained, as they may provide some useful history in understanding the Veteran's alcohol abuse.

In addition, pursuant to Savage v. v. Shinseki,  24 Vet App 259 (2010), clarification of the February 2017 private examination report should be sought.  In Savage, the Court held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  

Furthermore, the Veteran's attorney contends that the Veteran's failing college is the result of his mental health symptoms and should be evidence that his psychiatric disabilities were worse than the December 2013 VA examiner concluded.  The February 2017 private examiner also made general conclusions regarding the Veteran's mental health conditions affecting his ability to complete his education without discussing in detail the actual impact they had.  The Board notes that there is no evidence of record to demonstrate that the Veteran failed out of college except for these vague statements to that effect.  On remand, the Veteran should be asked to provide additional evidence to assist in understanding this allegation such as his college transcripts.  A statement explaining any unusual circumstances such as repeated classes, for example, would be helpful in understanding the allegations being set forth.

Thereafter, a new VA examination should be requested to determine the current psychiatric diagnoses and their severity and relationship to service or other service-connected disabilities.  The Board notes that the Veteran has a history of failing to report for his VA examinations.  In fact, he failed to report for the last examinations scheduled in May 2016.  His attorney took exception to the fact that she did not received notice of the actual date and time of the examination; however, VA has no duty to notify the Veteran's attorney with respect to medical appointment information.  

Hypothyroidism

The Board finds that remand of this claim is again warranted as additional development is required.  The Veteran's attorney contends that the severity of the Veteran's hypothyroidism is consistent with the rating criteria for a 30 percent disability rating.  The medical opinion obtained in July 2016 in response to the Board's remand request does not appear to be adequate in that the physician who rendered the opinion seems to focus only on the fact that the recent December 2015 Primary Care note demonstrates the Veteran's TSH and T4 levels were normal and, thus, opines that the Veteran's symptoms reported at that treatment visit had to be related to some other etiology such as use of Omeprazole, chronic obstructive pulmonary disease or a sedentary lifestyle.  Although the physician acknowledged the Veteran had random elevations of his TSH from 5.17 to 5.90 from June 2009 to February 2015, the examiner gave no opinion as to whether the Veteran had symptoms during that period of time related to the elevated TSH levels.  

The relevant appeal period that the Board must consider in evaluating the Veteran's service-connected hypothyroidism begins in May 2012.  Consequently, the physician's failure to provide an opinion as to what symptoms the Veteran was experiencing prior to December 2015 related to his hypothyroidism causes the opinion provided to be inadequate for rating purposes.  

In addition, the Veteran has taken exception to the physician's opinion that his symptoms reported at the December 2015 Primary Care visit are related to other etiologies, especially the use of Omeprazole.  The Veteran stated in his March 2017 statement submitted to the Board in support of his claim that he only takes this medication occasionally if he is having reflux that day rather than taking it regularly because he does not like to take medications and he forgets to take it.  He estimated that he takes Omeprazole twice a week.  He further stated that it does not help with his primary problem that bothers him, which is constipation.  He stated that he struggles with regular constipation and that it had recently gotten so bad he had to go to an Urgent Care clinic near his work.  

Thus, from the Veteran's statement, it appears there may be private treatment records related to his claim of constipation that he has related as a symptom of his hypothyroidism.  On remand, those treatment records should be sought.

The Board notes that the Veteran's attorney submitted two academic articles in an attempt to rebut the VA examiner's medical findings.  The Board notes that such treatise evidence "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the attorney are not accompanied by the opinion of any medical expert.  The articles can certainly be considered by the VA examiner on remand.

The Board acknowledges that the Veteran was initially scheduled for a VA examination in May 2016 for which he failed to report and this resulted in the RO attempting to obtain the medical opinions requested by the Board based upon review of the medical evidence of record only.  However, such medical opinions still need to provide the necessary information for rating purposes in order to be adequate.  If not adequate, they need to be returned to correct, if possible, the inadequacies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the Board is remanding for an adequate opinion, another attempt should be made to obtain a current VA examination.  The examiner should be cautioned to be aware of overlapping symptomatology between the Veteran's service-connected disabilities.  For example, the rating criteria for hypothyroidism include fatigability.  The Veteran complained in December 2015 of feeling "tired/fatigued."  However, the Veteran has service-connected psychiatric disabilities that affect his sleep and, therefore likely result in tiredness and/or fatigue.  Thus, if possible, the examiner should attempt to differentiate between whether the Veteran's hypothyroidism results in "fatigability" and whether the Veteran's tiredness and/or fatigue is the result of this disease versus another service-connected disabilities such as his psychiatric disabilities.  
	
TDIU

Finally, the Board finds that the Veteran's claim for  TDIU should also be remanded as it is inextricably intertwined with the other two claims being remanded and, therefore, it would be premature for the Board to decide this claim at the present time.  However, the Board also finds that additional development needs to be accomplished on remand relating to the Veteran's claim for entitlement to a TDIU.

The Board notes that the evidence shows the Veteran has been employed at least part-time during most of the appeal period.  The Veteran was employed full-time until April 2012 when he relapsed on alcohol and reportedly lost his job for failing to show for work.  A VA Form 21-4192 was obtained from the employer in January 2014, which shows the employer reported the Veteran was employed from September 9, 2011 until April 23, 2012, when his employment was terminated.  The reason for termination given was "voluntary, no call no show."  

The medical records show that the Veteran was then arrested for a DUI (on or around April 29, 2012 as this was his reported last day of drinking and he was in jail at the time of this report in May 2012) and he lost his housing.  In May 2012, he sought alcohol abuse treatment at VA and was accepted into the VA Domicile during such treatment.  On initial mental health evaluation at the end of May 2012, he reported he lost his job because he failed to show up to work because he was hungover from drinking.  He reported he began drinking again due to "stress at work."  

The evidence of record shows the Veteran began working again in August 2012 as a server at a restaurant.  A VA Form 21-4192 was obtained from the employer in January 2014 also which showed the Veteran was currently employed part-time working an average of 23.77 hours a week.  However, at a December 2013 VA mental disorders examination, the Veteran reported that he started working full-time in this position and had just reduced his hours that summer when he began attending school to earn a degree in computer sciences.  The Veteran reported that, between work and attending college, he had little spare time.  

In his March 2017 statement, the Veteran stated that he started working full-time again at an IT job in May 2015 and he has continued to be employed at this position since that time.  

Initially, the Board finds that an updated VA Form 21-4192 should be obtained from the restaurant where the Veteran was working in January 2014.  In addition, a VA Form 21-4192 should be requested from the Veteran's current employer with whom he began working in May 2015. 

In her May 2015 brief, the Veteran's attorney initially argued that a TDIU should be awarded because the Veteran has not been able to maintain gainful employment since leaving service due to his service-connected disabilities of PTSD, Bipolar Disorder, hypothyroidism, interstitial lung disease and pulmonary vascular disease.   She argued that the Veteran's alcohol abuse disorder should be considered, as well as his legal issues and his inability to complete his college coursework, which are claimed to be due to his service-connected conditions.  She also stated that the evidence displays that this particular Veteran has significant intellectual abilities, yet he is waiting tables at a restaurant.  This statement appears to argue the Veteran is underemployed rather than that he is unemployed, however.   

In her most recent brief filed in March 2017, the Veteran's attorney contended that the Veteran is unable to maintain his current employment.  However, she provided no argument or evidence to support that contention.  The Veteran's March 2017 statement does not indicate he unable to maintain gainful employment.  He states he has problems sleeping and that this causes him difficulties functioning at his job after nights without sleep, so he drinks to help himself sleep and at times he goes to work hungover.  However, he reported that he is able to push through and do his work without too many problems or errors.  He did not report that he has been subjected to disciplinary action at work or is in actual danger of losing his job.  He also stated he has only been late to work or taken a sick day a few days despite these problems.  The attorney is welcome to submit additional argument on remand if she so desires.

The attorney further argued that, if the Board finds the Veteran is currently able to maintain substantial gainful employment, he should be granted a TDIU from the date he filed his claim to the date he started his current job.  She argues that his job as a waiter was not substantial gainful employment because it was not full-time employment.  Additionally, she stated that the Veteran was homeless, suicidal and unemployed for most of the claims period due to his mental health conditions.  

The Board notes first that there is no legal support for the proposition that employment is not substantially gainful simply because it is not full-time.  The Board acknowledges that a Veteran who is working may still be entitled to a TDIU if his employment is considered marginal.  Thus, it would appear that the Veteran's attorney may be arguing the Veteran's employment with the restaurant was marginal.  However, "marginal employment" is generally defined to exist where a veteran's earned annual income is below the poverty threshold for on person set by the U.S. Department of Commerce, Bureau of Census.  38 C.F.R. § 4.16(a).  However, the VA Form 21-4192 received from the restaurant that employed the Veteran submitted in January 2014 reported that he earned over $22,000 in the preceding 12 months.  Poverty threshold for 2013 was $11,888 for one person.  VA Adjudication Manual, M21-1, IV.ii.2.F.9.a.  Clearly the Veteran's earnings in 2013 did not meet the general definition of marginal employment.  However, marginal employment may also be found on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration should be given to the nature of the employment and the reason for termination.  In this case, no evidence has been submitted to indicate on a facts found basis that the Veteran's employment as a waiter at the restaurant was marginal employment.  However, on remand, the Veteran should be given an opportunity to provide such information or evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all non-VA medical care providers who have treated him for either hypothyroidism or symptoms he claims are related thereto (such as constipation as he stated in his March 2017 statement in support of claim) since May 2012.  The Veteran should provide VA with a completed release form for it to obtain the medical records for all non-VA providers identified.  In the alternative, the Veteran should be advised that he can provide VA with the non-VA providers medical records himself in lieu of providing a release form.  If the Veteran provides an adequate release form, please obtain all identified medical records and associate them with the claims file.  All efforts to obtain the identified records should be documented in the claims file.  If any records are not available, such should be documented and the Veteran and his representative advised and given an opportunity to obtain them and provide them to VA.

2.  Contact the Veteran and ask him to provide information and evidence relating to his allegation that he failed to complete his college degree because of his service-connected psychiatric disabilities, to include, but not limited to, college transcripts, academic probation records, buddy statements from fellow students or teachers, etc.  A statement from the Veteran explaining any unusual or significant items seen in the records (e.g., repeated classes, failed grades, etc.) would be beneficial to his claim.

3.  Advise the Veteran that clarification can be provided to the February 2017 private examination report given the issues raised by the Board in this Remand to include the factual inaccuracies noted and the concerns regarding the examiner's reliance upon the history provided by the Veteran versus that shown in the medical records, the vagueness and adequacy of some her reporting of the Veteran's history and her conclusions therefrom, the confusion surrounding the reporting of the Veteran's symptoms in the "Endorsed Symptoms by DSM-V Diagnosis" section, and the confusion in the section entitled "Section X - REMARKS."  The examiner should also be asked to address the Veteran's March 2017 statement as to his alcohol usage which is inconsistent with that reported in the February 2017 VA examiner's report and explain if that changes her opinion as to whether his drinking affects his occupational functioning.  Clarification may be provided in an amended report or in an addendum report to the February 2017 report.  

4.  Contact the Veteran and request submission of information or evidence regarding his employment at the restaurant as a waiter/server and the contention that such employment was marginal.

5.  Request the Veteran complete his portion and return to VA a VA Form 21-4192 for his last two employers (the restaurant and the employer he has reported starting to work for in May 2015).  Then provide the VA Forms 21-4192 to those employers to complete.

6.  Associate with the claims file the Veteran's VA treatment records from the VA Medical Center in Hot Springs, South Dakota, prior to his lapse in treatment in September 2009, to include the entire record of his inpatient substance abuse treatment from June to July of 2009.  

7.  After the development in paragraphs 1 through 6 is complete, schedule the Veteran for an appropriate VA examination with a medical opinion to evaluate the current severity of his service-connected psychiatric disabilities (currently characterized as PTSD and Bipolar Disorder in partial remission).  If the Veteran does not report for the examination, a medical opinion alone is requested which responds to the questions below.  The VA examiner should be provided access to the Veteran's claims file and should review it along with this remand in conjunction with the examination of the Veteran.

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected psychiatric disabilities.  

a. The report of examination should contain an account of all manifestations of the Veteran's service-connected psychiatric disabilities (currently characterized as PTSD and Bipolar Disorder in partial remission) found to be present; and  
b. The examiner should review the February 2017 private examination report and reconcile the diagnoses found on examination with those found by this private examiner; and
c. For any psychiatric disorder diagnosed other than PTSD and Bipolar Disorder, Type II, the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any such disability is directly related to any injury, disease or event incurred during the Veteran's service or, in the alternative, proximately due to, the result of, or aggravated by his service-connected disabilities (to include both psychiatric and non-psychiatric disabilities).  Specifically the examiner should consider and discuss whether it is related to the Veteran's having contracted Hodgkin's Lymphoma in service and treatment therefore, to include any residuals disabilities that have been service-connected as directly related to Hodgkin's Lymphoma or treatment therefor; and
d. If the examiner finds the Veteran has an alcohol abuse disorder, the examiner should render an opinion on the following:

i. Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's alcohol abuse is, under the DSM-5, a Criterion/Cluster E symptom of the Veteran's PTSD in that it is "reckless and self-destructive behavior?" or;

ii. Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's alcohol abuse is proximately due to or the result of his already service-connected psychiatric disabilities or his service-connected Hodgkin's Lymphoma or other non-psychiatric service-connected disabilities? or

iii. Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's alcohol abuse has increased in severity due to his already service-connected psychiatric disabilities or by his service-connected Hodgkin's Lymphoma or other non-psychiatric service-connected disabilities?

The examiner should consider and discuss the extent that symptoms can be allocated to distinct psychiatric diagnoses and, if such allocation cannot be made, the examiner should so state and explain why, especially if it involves psychiatric diagnoses that the examiner finds are not service-related.  

e. The examiner should comment on the extent to which all of the service-related psychiatric disabilities impair the Veteran's occupational and social functioning.  

The examiner should provide a complete explanation for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

8.  After all development set forth in instructions numbered 1 and 6 above have been accomplished, scheduled the Veteran for an appropriate VA examination to determine the severity of his service-connected hypothyroidism.  The Veteran's claims file should be made available to the examiner and reviewed in conjunction with the examination.  If the Veteran does not report for a medical examination, a medical opinion alone is requested which responds to the questions below.

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected hypothyroidism.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  

The VA examiner should provide the following medical opinions following examination of the Veteran:

a. Since May 2012, has the Veteran's hypothyroidism required continuous medication for control (regardless of whether the Veteran has actually taken medication for it)?

b. Since May 2012, has the Veteran's hypothyroidism been productive of such symptoms as fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (to include, but not limited to, dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia and sleeplessness?  The examiner should consider and discuss the Veteran's medical records showing the Veteran's reports of fatigue/tiredness, constipation and blood clots, as well as his reported history on examination of his symptoms.  

The examiner is advised that the Veteran has other service-connected disabilities with which some of the symptoms listed above may also be associated.  The examiner should consider and discuss whether the symptoms are associated with the Veteran's hypothyroidism versus another service-connected disability.  For example, the Veteran is service-connected for PTSD with Bipolar Disorder.  Thus, in effect, he is already service-connected for depression.  So the question is whether the Veteran's hypothyroidism causes any "mental disturbance."  Likewise, the Veteran has reported difficulties sleeping as a symptom of his service-connected psychiatric disabilities.  Thus the examiner should consider and discuss whether the Veteran's tiredness and/or fatigue noted in the medical records are related to his hypothyroidism (versus his service-connected psychiatric disabilities).  

The examiner should provide a complete explanation for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

9.  After all the development requested above is concluded, readjudicate the Veteran's claims.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


